         Case 1:19-cv-05312-JSR Document 22 Filed 06/01/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    SCOTT GUNNELLS,

              Plaintiff,                     19-cv-5331 (JSR)
                                             19-cv-5312
         -against-
                                             ORDER
    MICHAEL JOSEPH TEUTUL, et
    al.,

              Defendants.


JED S. RAKOFF, U.S.D.J.

       The Court hereby corrects the following error in the Order

signed today, June 1, 2020, ECF No. 73,1 in the above-captioned

case: On page 1, line 8, the word “plaintiff’s” is deleted and

replaced with “defendants’.”

       SO ORDERED.

Dated:       New York, NY                       ________________________

             June 1, 2020                       JED S. RAKOFF, U.S.D.J.




1
  This is the ECF number for docket number 19-cv-5331. The ECF
number for docket number 19-cv-5312 is 21.

                                      1
